The petition satisfies the requirements of SCR 98(5). Accordingly,
                      we approve attorney David R. Hoy's resignation. SCR 98(5)(a)(2). The
                      petition is hereby granted.
                                          It is so ORDERED.

                                                                                         C.J.




                                                                                     ,    J.
                                                                    esty




                                                              Nrraguirre


                                                                                          J.




                                                                                          J.




                      cc: David A. Clark, Bar Counsel
                           Kimberly K. Farmer, Executive Director, State Bar of Nevada
                           David R. Hoy
                           Perry Thompson, Admissions Office, United States Supreme Court


SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A    .4V0z>

                         ^ -1)144XAMMtWISINEZMFIDP'